Citation Nr: 1007433	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office  in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for traumatic arthritis of the cervical spine on 
congenital fusion, prior to December 8, 2008.

2.  Entitlement to an increased rating in excess of 20 
percent for traumatic arthritis of the cervical spine on 
congenital fusion (cervical spine disability), from December 
8, 2008.

3.  Entitlement to service connection for lumbar spine 
condition, to include degenerative disc disease of the lumbar 
spine, to include as secondary to service-connected cervical 
spine disability.

4.  Entitlement to service connection for a right hip 
condition, to include arthritis of the right hip with pain, 
numbness and tingling, including as secondary to service-
connected cervical spine disability and/or as secondary to 
the claimed lumbar spine condition.  

5.  Entitlement to service connection for a left hip 
condition, to include arthritis of the left hip with pain, 
numbness and tingling, including as secondary to service-
connected cervical spine disability and/or as secondary to 
the claimed lumbar spine condition.  

6.  Entitlement to service connection for a neurologic 
deficit manifested by numbness and radiculopathy of the right 
lower extremity, to include as secondary to service-connected 
cervical spine disability and/or as secondary to the claimed 
lumbar spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1947 to June 
1977.  

This appeal before the Board of Veterans' Appeals (Board) 
arises from rating decisions by local Regional Offices (RO) 
dated since August 2006.  In a rating decision of August 
2006, the RO denied the claim of entitlement to an increased 
rating for traumatic arthritis of the cervical spine on 
congenital fusion, currently evaluated as 10 percent 
disabling.  In rating decisions of January 2008 and 2009, the 
RO denied the claim of entitlement to service connection (on 
a direct and secondary basis) for a neurologic deficit 
manifested by numbness and radiculopathy of the right lower 
extremity; and in the January 2009 rating decision, the RO 
also denied entitlement to service connection (on a direct 
and secondary basis) for: a lumbar spine condition, to 
include degenerative disc disease of the lumbar spine; a 
right hip condition, to include arthritis with pain, numbness 
and tingling; and a left hip condition, to include arthritis 
with pain, numbness and tingling.  The Veteran perfected 
timely appeals of each rating decision.

During the pendency of the appeal, in an April 2009 rating 
decision, the RO granted an increased rating of 20 percent 
rating for the Veteran's traumatic arthritis of the cervical 
spine on congenital fusion, effective from December 8, 2008.  
As the 20 percent rating does not represent the highest 
possible benefit, this matter remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge hearing in November 2009.  A 
transcript of that hearing has been reviewed and associated 
with the claims file.  

The issues of entitlement to service connection (on a direct 
and secondary basis) for: a lumbar spine condition, to 
include degenerative disc disease of the lumbar spine; a 
right hip condition, to include arthritis of the right hip 
with pain, numbness and tingling; a left hip condition, to 
include arthritis of the left hip with pain, numbness and 
tingling; and a neurologic deficit manifested by numbness and 
radiculopathy of the right lower extremity, are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 8, 2008, the Veteran's traumatic 
arthritis of the cervical spine on congenital fusion has been 
manifested by a combined range of motion of, at worst, 190 
degrees and limited forward flexion of, at worst, 45 degrees 
with pain, muscle spasticity, tenderness, and spasm, which 
were not severe enough to be responsible for abnormal gait or 
abnormal spine contour.

2.  Since December 8, 2008, the Veteran's traumatic arthritis 
of the cervical spine on congenital fusion has been 
manifested by limitation of forward flexion of no less than 
30 degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for traumatic arthritis of the cervical spine on 
congenital fusion prior to December 8, 2008, have not been 
met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a; General Rating Formula for renumbered Diagnostic Codes 
5237-5243 (2009).  

2.  The criteria for an increased rating in excess of 20 
percent for traumatic arthritis of the cervical spine on 
congenital fusion since December 8, 2008, have not been met.  
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a; 
General Rating Formula for renumbered Diagnostic Codes 5237-
5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores 
v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 
2009).  In Vazquez-Flores II, the Federal Circuit held that 
the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific and does not require the VA to notify a 
veteran of the alternative diagnostic codes or of potential 
daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively, in letters dated in May 2006, November 2007, 
May 2008 and September 2008, VA provided the Veteran the 
notice required by the VCAA in increased rating cases to 
include that required by Dingess and Vazquez-Flores I & II.  
After the Veteran was afforded opportunity to respond to the 
notices identified above, the supplemental statement of the 
case (SSOC) reflects readjudication of the claim on appeal.  
In addition, although the Veteran was not provided notice 
until February 2009 regarding assignment of effective dates 
(in the event that the claim was granted), the Board's 
decision herein denies the claim for an increased rating.  As 
no effective date is being, or is to be assigned, there is 
therefore no possibility of prejudice to the Veteran under 
the requirements of Dingess.  Hence, while some of this 
notice was provided after the rating action on appeal, the 
Veteran is not shown to be prejudiced by the timing of VCAA- 
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or SSOC, is sufficient to 
cure a timing defect).

VA has fulfilled its duty to assist in obtaining identified 
and available evidence needed to substantiate the claims 
decided herein.  The Veteran's service treatment records, 
post-service VA treatment records, and identified private 
treatment records have been obtained.  Additionally, he has 
been afforded several VA examinations.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claims and appeal.

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

II.  Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R., Part 4 (2009).  When a question arises as to which of 
two ratings shall be applied under a particular diagnostic 
code, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the different "staged" ratings assigned 
for the different time periods.

In April 2006, the Veteran filed a claim for an increased 
rating for traumatic arthritis of the cervical spine on 
congenital fusion.  Effective September 26, 2003, the 
evaluation of diseases of the spine are evaluated using the 
General Rating Formula for Diseases and Injuries of the Spine 
under Diagnostic Codes 5235-5243.  38 C.F.R. § 4.71a.  This 
formula provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching, in the 
area of the spine affected by the residuals of injury or 
disease:  

10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height, 

20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 

30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine, and 

100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) provides that, 
for VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Plate 
V (2009).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, The Spine, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2009).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which a claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

VA records dated February 2004 to June 2006 contain a 
February 2006 entry indicating that the Veteran's major neck 
problem at that time was pain when he tries to look behind 
him and limitation of rotation; otherwise, there was no pain 
in the neck, and he had no radicular symptoms.  When the 
Veteran was examined by VA in June 2006, the examiner found 
that inspection of the cervical spine revealed a muscle 
spasticity affecting the paravertebral muscles at the lower 
cervical spine.  There was pain upon compression to 
interscapular space of both sides but especially to the left 
side with the pain radiating to the trapezius muscle in the 
anatomic location of the dorsoscapular nerve.  The range of 
motion of the cervical spine was as follows: flexion to 45 
degrees with pain, extension to 45 degrees with pain, left 
and right rotation to 30 degrees with pain, right and left 
bending to 20 degrees with pain.  The repetitive action of 
flexion/extension of the cervical spine against gravity was 
met with increased pain, fatigue, weakness, and lack of 
endurance but no decrease in the limited range of motion.  
The deep tendon reflexes of both upper extremities were 
considered one plus, equal and bilateral.  There was 
decreased sensation and C5, C6, and C7 dermatomal 
distribution at the left upper extremity.  Motor strength, 
however, was considered 5/5 in both upper extremities.  No 
muscle atrophy was noted.  The Veteran was diagnosed with 
cervical spondylosis with compressive radiculopathy, C5-C6, 
C6-C7.

Examination of the cervical spine at a December 2007 VA 
examination showed range of motion of the cervical spine to 
be zero to 45 degrees flexion, with pain beginning at 45 
degrees, extension from zero to 30 degrees, with pain 
beginning at 15 degrees, left and right lateral flexion from 
zero to 15 degrees with pain beginning at 10 degrees, left 
and right lateral rotation from zero to 45 degrees with pain 
beginning at 35 degrees.  The Veteran denied any 
incapacitating episodes or prescribed bed rest in the past 12 
months.  The examiner found objective evidence of spasm, pain 
with motion, and tenderness on the left and right cervical 
spine.  However, the examiner noted that the muscle spasm, 
tenderness and guarding was not severe enough to be 
responsible for abnormal gait or abnormal spine contour; and 
that the Veteran's gait and posture were normal.  No 
neurological abnormality or objective evidence of 
radiculapathy of the upper extremities was found on 
examination.

Examination of the cervcical spine at a December 2008 VA 
examination showed range of motion of the cervical spine to 
be zero to 30 degrees flexion, zero to 20 degrees extension, 
zero to 60 degrees left lateral rotation, zero to 40 degrees 
right lateral rotation, and zero to 20 degrees left and right 
lateral bending.  The active and passive ranges of motion 
were the same, and there was no change with repetition.  
There was no significant pain on motion; and there was no 
crepitus, instability palpation, spasm or weakness.  The 
Veteran denied flare-ups, exacerbations, or physician 
prescribed bed rest in the past twelve months.  

Prior to December 8, 2008, the Veteran has not shown, at any 
time within the year prior to or since the filing of his 
claim for increase in April 2006, to have favorable or 
unfavorable ankylosis of the cervical spine; or forward 
flexion of the cervical spine less than 45 degrees or 
combined range of motion of the cervical spine less than 170, 
to warrant either a 20, 30, 40, 50, or 100 percent rating.  

Since December 8, 2008, the Veteran has not shown, at any 
time, to have favorable or unfavorable ankylosis of the 
cervical spine; or forward flexion of the cervical spine less 
than 30 degrees or combined range of motion of the cervical 
spine less than 170, to warrant either a 30, 40, 50, or 100 
percent rating.  

The evidence of record does not show that the Veteran 
experienced additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, thus the Board finds that a 
higher rating, in addition to applying the schedular 
criteria, is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, The General Rating Formula for Spine, Note 
(1).  In this regard, on VA examination in June 2006, the 
Veteran was found to have had pain upon compression 
especially to the left side of interscapular space with the 
pain radiating to the trapezius muscle in the anatomic 
location of the dorsoscapular nerve, as well as decreased 
sensation and C5, C6, and C7 dermatomal distribution at the 
left upper extremity.  However, on that same examination, the 
Veteran demonstrated intact motor strength at 5/5 in both 
upper extremities; his deep tendon reflexes of both upper 
extremities were one plus, equal and bilateral; and no muscle 
atrophy was detected.  In fact, the record evidence shows 
that the Veteran had no radicular symptoms on VA orthopedic 
consult in February 2006, or on subsequent VA examination in 
December 2007; in which the VA examiner specifically noted 
that the Veteran had no neurological abnormality or objective 
evidence of radiculapathy of the upper extremities.  For 
these reasons, the Board concludes that a rating based on 
neurological symptoms is not warranted.

Consequently, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
service-connected traumatic arthritis of the cervical spine 
prior to December 8, 2008, and against a rating in excess of 
20 percent since December 8, 2008, for the Veteran's cervical 
spine disability.  For that reason, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  In light of the above, the Board finds that any 
additional staged ratings (other than already staged rating 
as delineated) pursuant to Hart are not warranted.  Hart, 21 
Vet. App. 505.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for service-connected traumatic arthritis of the cervical 
spine on congenital fusion prior to December 8, 2008, is 
denied.  

Entitlement to a rating in excess of 20 percent for service-
connected traumatic arthritis of the cervical spine on 
congenital fusion since December 8, 2008, is denied.  


REMAND

With respect to the Veteran's remaining claims for service 
connection, the Board has determined that further development 
is warranted.  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has alleged that he injured his 
back and suffered low back pain when he was shot down in 
December 1951 in North Korea in Woncan Bay.  The Veteran's 
military occupation of airplane pilot and awards reflect 
participation in combat; therefore, he is entitled to the 
presumptions of 38 U.S.C.A. § 1154(b).  In particular, the 
Veteran's DD 214 shows that his awards and decorations 
include two Gold Star Medals with "V" device indicating 
combat service.  The Board notes that the attachment of the 
"V" device indicates service with valor and reflective of 
combat participation.  See generally Army Regulation 672-5-1, 
40.  As the evidence of record supports a finding that the 
Veteran was engaged in combat during his active duty service, 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) are for application in this case.

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The Veteran has provided 
lay evidence that he suffered low back pain from an injury he 
sustained to his back in combat when he was shot down in 
December 1951.  This lay evidence is consistent with the 
circumstances of the Veteran's military occupation specialty 
and where he was stationed.  In addition, the Veteran 
submitted his Aviators Flight Log Book which shows that in 
December 1951 he was struck and shot down in Wonson Harbor.  
This entry was certified by the Veteran and then approved by 
a superior.  With no evidence to the contrary the Board finds 
that after resolving all doubt in favor of the Veteran, that 
the Veteran has presented sufficient proof that he sustained 
an injury to his back and suffered low back pain while in 
combat.

Given that the Board accepts the Veteran's satisfactory lay 
and other evidence as sufficient proof of the in-service 
occurrence of low back pain at the time he sustained an 
injury to his back while in combat, in accordance with 
38 U.S.C.A. § 1154(b), there remains the question of the 
whether the Veteran's current lumbar spine condition is 
related to the in-service back injury and low back pain he 
suffered at that time.  Thus, upon remand the Veteran should 
be afforded a VA examination to obtain a medical opinion as 
to whether there is a nexus between the current condition and 
the in-service combat injury.  

With respect to the Veteran's claims for his left hip 
condition, the Board notes that the Veteran was afforded a VA 
examination in December 2008.  The examiner evaluated the 
Veteran's right hip and made a diagnosis and rendered and 
etiology opinion with respect to the right hip, however, the 
examiner did not evaluate the Veteran's left hip.  The 
January 2009 rating decision which denied this claim cited to 
the December 2008 VA examination in support for its denial, 
however, no examination was conducted of the left hip and no 
opinion was rendered.  Therefore, upon remand, the Veteran 
should be afforded a VA examination in order for his left hip 
to be evaluated.  In addition, the December 2008 VA 
examination report stated that x-rays were taken of the hip 
in June 2008 which showed moderate joint space narrowing.  A 
December 2008 VA treatment record stated that bilateral hip 
x-rays were taken and showed right greater than left 
osteoarthritis.  The claims file does not contain a copy of 
the June 2008 x-rays or any other x-rays of the hips and as 
such a copy should be obtained and associated with the claims 
file upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file a copy of the June 2008 x-rays of 
the Veteran's hips.  All 
records/responses received should be 
associated with the claims file.

2.  After completing the above 
development, schedule the Veteran for a 
VA examination by an appropriate 
specialist to determine the current 
nature and etiology of any current left 
hip and lumbar spine condition as well as 
determinations as to whether the 
Veteran's cervical spine and lumbar spine 
conditions have caused secondary 
conditions.  

The RO/AMC must inform the VA examiner of 
the Veteran's combat-related injury, 
i.e., the Veteran having sustained a back 
injury and pain in the low back area when 
the Veteran was shot down in his plane 
while in combat.  The claims file must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  

The examiner should respond directly to 
the following questions:

(1) Is it as likely as not (a 50 percent 
or greater probability) that the 
Veteran's current lumbar spine condition, 
to include degenerative disc disease of 
the lumbar spine, was caused by the 
injury to the back and pain in the low 
back area that the Veteran sustained when 
he was shot down while in combat? 

(2) Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's lumbar spine condition, to 
include degenerative disc disease of the 
lumbar spine, is the cause of any 
currently diagnosed condition of right 
lower extremity, to include a 
neurological deficit manifested by 
numbness and radiculopathy of the right 
lower extremity?

(3) Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's lumbar spine condition, to 
include degenerative disc disease of the 
lumbar spine, is the cause of any 
currently diagnosed right hip condition, 
to include arthritis of the right hip 
with pain, numbness and tingling?

(4) Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's lumbar spine condition, to 
include degenerative disc disease of the 
lumbar spine, is the cause of any 
currently diagnosed left hip condition, 
to include arthritis of the left hip 
arthritis with pain, numbness and 
tingling?

(5) Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's lumbar spine condition, to 
include degenerative disc disease of the 
lumbar spine, caused a worsening of any 
currently diagnosed right lower extremity 
condition, to include a neurological 
deficit manifested by numbness and 
radiculopathy of the right lower 
extremity?

(6) Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's lumbar spine condition, to 
include degenerative disc disease of the 
lumbar spine, caused a worsening of any 
currently diagnosed right hip condition, 
to include arthritis of the right hip 
with pain, numbness and tingling?  

(7) Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's lumbar spine condition, to 
include degenerative disc disease of the 
lumbar spine, caused a worsening of any 
currently diagnosed left hip condition, 
to include arthritis of the left hip with 
pain, numbness and tingling?

(8) Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's cervical spine condition is the 
cause of any currently diagnosed lumbar 
spine condition, to include degenerative 
disc disease of the lumbar spine?

(9) Is it as least as likely as not (a 50 
percent or greater probability) that the 
Veteran's cervical spine condition is the 
cause of any currently diagnosed right 
lower extremity condition, to include a 
neurological deficit manifested by 
numbness and radiculopathy of the right 
lower extremity?

(10) Is it as least as likely as not (a 
50 percent or greater probability) that 
the Veteran's cervical spine condition is 
the cause of any currently diagnosed 
right hip condition, to include right hip 
arthritis with pain, numbness and 
tingling?

(11) Is it as least as likely as not (a 
50 percent or greater probability) that 
the Veteran's cervical spine condition is 
the cause of any currently diagnosed left 
hip condition, to include left hip 
arthritis with pain, numbness and 
tingling?

(12) Is it as least as likely as not (a 
50 percent or greater probability) that 
the Veteran's cervical spine condition 
caused a worsening of any currently 
diagnosed lumbar spine condition, to 
include degenerative disc disease of the 
lumbar spine?

(13) Is it as least as likely as not (a 
50 percent or greater probability) that 
the Veteran's cervical spine condition 
caused a worsening of any currently 
diagnosed right lower extremity 
condition, to include a neurological 
deficit manifested by numbness and 
radiculopathy of the right lower 
extremity?

(14) Is it as least as likely as not (a 
50 percent or greater probability) that 
the Veteran's cervical spine condition 
caused a worsening of any currently 
diagnosed right hip condition, to include 
arthritis of the right hip with pain, 
numbness and tingling?

(15) Is it as least as likely as not (a 
50 percent or greater probability) that 
the Veteran's cervical spine condition 
caused a worsening of any currently 
diagnosed left hip condition, to include 
arthritis of the left hip with pain, 
numbness and tingling?

In addition, the examiner should examine 
the Veteran's left hip and provide a 
diagnosis of any current left hip 
disability found.  The examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's current 
left hip condition is related to his 
active military service.  A complete 
rationale for any opinions should be 
provided.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and legal 
authority, on both a direct and secondary 
basis.  If any determination remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


